Citation Nr: 0005803	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  97-30 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease of the cervical spine, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from January 1968 to November 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from May and September 1997 rating decisions of the 
Department of Veterans Affairs (VA) Honolulu, Hawaii, Regional 
Office (RO), that awarded and confirmed a 10 percent 
disability evaluation for degenerative disc disease of the 
cervical spine.  


FINDING OF FACT

The degenerative disc disease of the cervical spine results 
in cervical pain and some limitation of motion, and is 
productive of no more than moderate intervertebral disc 
syndrome, recurring attacks.  


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for 
degenerative disc disease of the cervical spine have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5290, 5293 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An allegation of increased disability generally establishes a 
well-grounded claim. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The VA has had the veteran examined.  The VA has 
fulfilled its duty to assist the veteran in the development 
of the facts pertinent to his claim for an increased 
evaluation.  38 U.S.C.A. § 5107(a).

Factual Background

The veteran's service medical history shows that he sustained 
an injury to his neck subsequent to a fall in the 1980's.  In 
the latter part of his military career an MRI revealed 
degenerative disc disease at C5-6, C6-7.  

Private orthopedic records dated in October 1996 reveal the 
veteran's complaints of recurring neck pain that lasted up to 
two weeks.  The veteran's neck was described as stiff, 
irritable, and painful with left radicular symptoms.  There 
was no neurological deficit in the limbs referable to the 
spine.  An acute C5-6 left disc prolapse was suggested.  

At a VA medical examination in December 1996 the veteran 
complained of neck pain "off and on" and radiating pain 
"in the right".  The physical examination range of motion 
studies of the cervical spine revealed that flexion was to 54 
degrees; extension was to 50 degrees; rotation was 70 degrees 
on the left and 80 degrees on the right.  Lateral bending was 
22 degrees on the left and 40 degrees on the right.  An X-ray 
of the cervical spine revealed mild disc space narrowing 
between C5 and C6 with associated spondylosis.  The diagnosis 
was degenerative disc disease cervical spine.  

VA brain and spinal cord examinations were performed in 
January 1998.  The veteran complained of chronic neck pain 
since service.  It was reported that he had varying degrees 
of pain on a daily basis with occasional exacerbations of 
severe pain down the left arm.  Prolonged sitting in front of 
computers exacerbated the problem.  Rest and traction 
alleviated the pain.  The neck pain was described as 2-3 on a 
scale of 0 to 10.  Flare-ups occurred 2 to 3 times per month 
and were 6-8 on the 0 to 10 pain scale.  The veteran also 
complained of restricted neck motion.  It was reported that 
during exacerbations of neck pain the veteran was unable to 
perform his job on the computer.  

On physical examination there was pain on motion of the neck.  
Motor testing of the extremities was normal.  Range of motion 
studies of the cervical spine revealed that flexion was to 50 
degrees; rotation was 57 degrees to the left and 58 degrees 
to the right; "tilt" was 20 degrees to the left and 26 
degrees to the right.  It was noted that there was no 
increase in pain on motion, and that during exacerbations the 
veteran had severe restriction in motion related to pain.  
The diagnoses were: Moderately to severe degenerative disc 
disease in cervical spine with disc narrowing at C5-6 and 
foraminal narrowing at left C5-6, causing pain associated 
with exacerbations of severe pain and radicular symptoms in 
left upper extremity; cervical degenerative disease at C5-6 
with frequent exacerbations of neck pain radiating down the 
left arm.  

A VA orthopedic examination was performed in July 1998.  The 
veteran complained of severe neck pain that radiated down his 
left arm with tingling in his fingers.  It was reported that 
he had intermittent neck pain; that he could sit for a couple 
of hours as long as his neck was in a neutral position; that 
he rarely had arm pain; and that he could stand and walk 
usually without problems unless he had severe neck pain.  The 
physical examination of the upper extremities revealed that 
sensation and motor testing were intact.  Deep tendon 
reflexes at the triceps and brachioradialis were also intact.  
Range of motion studies revealed that forward flexion was to 
60 degrees; extension was to 40 degrees with complaints at 
further extension; lateral bending was to 40 degrees 
bilaterally; and rotation was to 60 degrees bilaterally.  The 
diagnosis was cervical degenerative disc disease at C5-6, 
with protrusion/herniation at C5-6 and C6-7.  The examiner 
commented that the veteran's symptoms were minimal; that he 
was not a surgical candidate; and that he was not having 
severe neck pain or specific arm pain.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The RO has assigned a 10 percent rating for degenerative disc 
disease of the cervical spine under Diagnostic Code 5293, 
intervertebral disc syndrome, of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  Under Diagnostic Code 5293, 
a 10 percent disability evaluation is available for mild 
intervertebral disc syndrome; a 20 percent disability 
evaluation is available for moderate intervertebral disc 
syndrome, recurring attacks; a 40 percent disability 
evaluation is available for severe intervertebral disc 
syndrome, recurring attacks with intermittent relief.  
 
The rating provisions of Diagnostic Code 5290, limitation of 
motion of the cervical spine, are also applicable.  A 20 
percent rating under Diagnostic Code 5290 requires moderate 
limitation of motion of the cervical spine; and a 30 percent 
rating requires severe limitation of motion of the cervical 
spine.  

The veteran contends that he has recurrent episodes of pain 
in his cervical spine and that his overall cervical spine 
symptoms equate to a 20 percent disability evaluation.  

The evidence shows that veteran has had cervical spine 
pathology for many years.  His cervical spine complaints 
primarily include recurring neck pain with pain radiating 
into the left lower extremity, along with limitation of 
motion of the neck or cervical spine.  Preliminarily, it is 
important to note that the physical findings of record show 
evidence of some limitation of motion of the cervical spine.  
From a review of the overall findings though, including the 
most recent VA orthopedic examination, there is no indication 
that the current impairment of the cervical spine results in 
moderate limitation of motion.  

X-ray findings of the cervical spine in the recent past have 
revealed that the veteran has substantial cervical disc 
disease, particularly at the C5-6 and C6-7 levels.  In fact a 
VA physician has described the veteran's cervical disc 
disease as moderate to severe.  However, the pertinent 
neurological findings of record are essentially normal, and 
in the most recent orthopedic examination the veteran's 
cervical symptoms were described as mild.  It is noteworthy 
though that the clinical record is replete with data 
revealing the veteran's complaints of recurrent neck pain 
manifested by intermittent severe exacerbations.  The 
evidence is plainly in some conflict. In this regard, the 
Board concludes that the veteran's degenerative disc disease 
symptoms more nearly approximate the criteria for moderate 
intervertebral disc syndrome with recurring attacks.  38 
C.F.R. § 4.7.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain or any weakened movement, excess fatigability, 
incoordination or pain on movement of a veteran's service 
connected joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, a review of the medical evidence does not 
reflect objective evidence of pain greater than that 
contemplated by the rating that has been established. 


ORDER

A 20 percent disability evaluation for degenerative disc 
disease of the cervical spine is granted, subject to the law 
and regulations governing the payment of monetary benefits.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

